Citation Nr: 1015207	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  04-08 675	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a compensable rating prior to September 9, 
2008 and a rating higher than 10 percent since that date for 
epicondylitis of the right elbow.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for foot fungus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964 and from October 1964 to December 1985.  The 
Veteran received the Bronze Star Medal, Combat Infantryman 
Badge, and Purple Heart in connection with service in Vietnam 
during his second period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied entitlement to 
service connection for a right shoulder disability and an 
increase or compensable rating for a right elbow disability.  
The appeal also arises from a November 2004 rating decision 
that denied entitlement to service connection for asthma and 
foot fungus.

Effective June 29, 2005, the Veteran was granted a total 
rating based on individual unemployability (TDIU).

The Veteran appeared at a hearing before the undersigned at 
the RO in September 2008.  A transcript is of record.

In April 2009, this matter was remanded by the Board for 
development to include affording the Veteran a VA 
examination.  The VA examination was completed in July 2009.

In February 2010, the RO issued a rating decision, granting 
the Veteran a 10 percent disability evaluation for 
epicondylitis of the right elbow, effective September 9, 
2008, the date of a report from Camp Pendleton showing 
limited motion of the right elbow.  This was not a full grant 
of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  The Veteran will be advised if 
further action is required on his part.


REMAND

The Veteran has testified that he sustained shell fragment 
injuries during combat in Vietnam.  His combat decorations 
confirm that he was in combat and service connection is in 
effect residuals of a shell fragment wound of the right 
axilla.  The Veteran's report shell fragment injury to the 
right shoulder is consistent with the circumstances of his 
combat service, and is presumed to have occurred, 
notwithstanding that the service treatment records may be 
silent.  38 U.S.C.A. § 1154(b) (West 2002).  The remaining 
question is whether the Veteran's current right shoulder 
arthritis (shown on MRI study in 2002) is a residual of that 
injury.

In its prior remand, the Board sought an opinion as to 
whether the current disability was as likely as not the 
result of a disease or injury in service, including a shell 
fragment injury.  At the July 2009 examination, the examiner 
opined that the current disability was unrelated to the shell 
fragment wound of the right axilla, but did not comment on 
whether the current disability was related to the reported 
right shoulder injuries in service.  The examiner also did 
not comment on the MRI results.

With regard to the right elbow disability, the examiner 
reported ranges of elbow flexion and extension.  A higher 
rating for the elbow disability, however, would also be 
possible on the basis of limitation of supination or 
pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2009). 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

The record also shows that in November 2004, the RO denied 
entitlement to service connection for asthma and foot fungus.  
In December 2004, the Veteran submitted a notice of 
disagreement with these decisions.  A statement of the case 
has not yet been issued.  These issues must be remanded for 
the issuance of the statement of the case.  38 U.S.C.A. 
§ 7105; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The examiner who provided the July 
2009 VA examination should be asked to 
review the claims folder.  Presuming that 
the Veteran sustained shell fragment 
wounds of the right shoulder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current right shoulder 
disability (including the arthritis shown 
on MRI in 2002) is the result of the in-
service injury.  The examiner should 
provide a rationale for this opinion that 
takes into account the Veteran's reports.

If the examiner who conducted the July 
2009 VA examination is unavailable, 
another physician may review the claims 
file and provide the necessary opinions.  
If further examinations are recommended, 
they should be conducted.

2.  The Veteran should be afforded a VA 
examination to evaluate the severity of 
the service connected epicondylitis of 
the right elbow.  The examiner should 
review the claims folder and note such 
review in the examination report or 
addendum.  The examiner should note all 
disabilities of the right elbow.

The examiner should specifically note the 
ranges of elbow flexion and extension and 
forearm supination and pronation in 
degrees.  The examiner should determine 
whether the disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is 
not to be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flareups, or pain.  The 
examiner should note the point in the 
range of motion, if any, when pain 
begins.

3.  The RO or AMC should issue a 
statement of the case with regard to the 
issues of entitlement to service 
connection for asthma and foot fungus.  
These issues should not be certified to 
the Board unless a sufficient substantive 
appeal is received in response to the 
statement of the case.

4.  If any issue for which an appeal has 
been perfected remains denied, the RO or 
AMC should issue a supplemental statement 
of the case.  The case should then be 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




